Case 6:19-cv-00631-GAP-DCI Document 30 Filed 09/30/19 Page 1 of 2 PageID 201



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                             Case No. 6:19-cv-00631-GAP-DCI


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
97.101.173.205, an individual,

       Defendant.
                                               /


                           NOTICE OF CHANGE OF ADDRESS

       Attorney Rachel E. Walker, Esq. files this Notice of Change of Address in the above

captioned case. All future pleadings, memoranda, correspondence, orders, etc., shall be sent to

Ms. Walker at the following address:


       Law Firm:     SMGQ Law
       Address:      218 NW 24th Street
                     Miami, FL 33127
       E-mail:       rwalker@smgqlaw.com
       Phone:        305-377-1000



       Dated: September 30, 2019

                                                   Respectfully Submitted,

                                                   /s/ Rachel E. Walker, Esq.
                                                   RACHEL E. WALKER, ESQ.
Case 6:19-cv-00631-GAP-DCI Document 30 Filed 09/30/19 Page 2 of 2 PageID 202



                                                    Florida Bar No.: 111802
                                                    SMGQ LAW
                                                    218 NW 24th Street
                                                    Miami, FL 33127
                                                    Fax – 855-327-0391
                                                    Phone – 305-377-1000
                                                    rwalker@smgqlaw.com

                                                    Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

          I hereby certify that on September 30, 2019, a copy of the foregoing was electronically

filed with the Clerk of Court using the CM/ECF system, which will furnish electronic copies to

all counsel of record.

                                                    /s/ Rachel E. Walker
